10 So.3d 1105 (2009)
Edward VASHEY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3857.
District Court of Appeal of Florida, Fifth District.
March 31, 2009.
Rehearing Stricken May 22, 2009.
James S. Purdy, Public Defender, and Edward J. Weiss, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Appellee.
*1106 PER CURIAM.
AFFIRMED. G.H. v. State, 896 So.2d 833 (Fla. 1st DCA 2005).
SAWAYA, TORPY and EVANDER, JJ., concur.